DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 09/22/2022. 
Claims 1-2, 18-19, 34-36, 52-53 and 68 are pending and presented for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 19, 35, 53 are objected to because of the following informalities:  
Regarding claim 1, the claim should be amended in following way based on applicant’s previous argument with respect to 112 rejection: “wherein the first DCI format and the second DCI format correspond to different control information lengths, which comprises: a total number of bits of control information of the first DCI format is different from total number of bits of control information of the second DCI.”.  Same changes should be made with respect to claims 19, 35, 53. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 19, 35, 36, 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,153,856 in view of Imamura et al. (WO 2010/018854 A1) and Gao et al. (US 2013/0223378 A1). 

Regarding claims 1, 35, Claim 8 of USP ‘856 discloses a method for transmission of uplink data, comprising: 
determining, by the terminal device, that an uplink multiple access manner for the terminal device is one of Discrete Fourier Transformation Spread Orthogonal Frequency Division Multiplexing (DFT-S-OFDM) and Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see claim 1, 5th limitation); and 
transmitting, by the terminal device, uplink data according to the uplink multiple access manner DFT-S-OFDM or CP-OFDM (see claim 1, 5th limitation), comprises: 
determining, by the terminal device, a target uplink data channel structure according to the uplink multiple access manner DFT-S-OFDM or CP-OFDM and correspondences between uplink multiple access manners and uplink data channel structures (claim 1, 6th limitation); and 
wherein the uplink data channel structure comprises: a resource location of DMRS for a uplink data channel, a DMRS sequence for the uplink data channel, a time-domain resource occupied by the uplink data channel, or a frequency- domain resource occupied by the uplink data channel (claim 1, 7th limitation and claim 8).
Claim 8 of USP 856 fails to disclose but Imamura discloses wherein receiving, by a terminal device, Downlink Control Information (DCI) sent by a network device (see page 24, line 20-page 25, line 5, see also tables 1-5); determining the uplink multiple access manner for the terminal device is according to a first DCI format and a second DCI format of the DCI, wherein the first DCI format is different from the second DCI format (see page 24, line 20-page 25, line 5, see also tables 1-5). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the determining of the uplink transmission scheme is determined based on the format of the DCI, wherein the particular DCI format are mapped to each transmission scheme as described by Imamura. 
The motivation for doing so would be to allow signaling the particular uplink transmission scheme dynamically. 
Claim 8 fails to disclose but Gao discloses wherein the first DCI format and the second DCI format corresponds to different control information lengths, which comprises: a total number of bits of control information in the first DCI format is different from a total number of bits of control information in second DCI (see par. 0005, discloses two formats of the DCI with two different lengths);
determining, by the terminal device, through blind detection, that the DCI format of the DCI is the first DCI format or the second DCI format with a control information length different from a control information length of the first DCI format (see par. 0005, discloses based on the length of 30 bits, determining the format of the DCI to be format 1A).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining the type of DCI based on length of the DCI as described by Gao. 
The motivation for doing so would be to do allow detecting the format of the DCI quickly. 
 
Regarding claim 19, 53, Claim 8 of USP 856 discloses a method for transmission of uplink data, comprising: 
determine that an uplink multiple access manner for the terminal device is one of Discrete Fourier Transformation Spread Orthogonal Frequency Division Multiplexing (DFT-S-OFDM) and Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (claim 1, 5th limitation); and 
receiving, by the network device, uplink data transmitted by the terminal device according to the uplink multiple access manner DFT-S-OFDM or CP-OFDM (Ibid), comprises: 
receiving, by the network device, the uplink data transmitted by terminal device according to a target uplink data channel structure, the target uplink data channel structure being determined by the terminal device according to the uplink multiple access manner DFT-S-OFDM or CP-OFDM and correspondences between uplink multiple access manners and uplink data channel structures (claim 1, 6th limitation), 
wherein the uplink data channel structure comprises: a resource location of DMRS for a uplink data channel, a DMRS sequence for the uplink data channel, a time-domain resource occupied by the uplink data channel, or a frequency- domain resource occupied by the uplink data channel (claim 1, 7th limitation and claim 8).  
USP ‘856 fails to disclose but Imamura discloses sending, by a network device, Downlink Control Information (DCI) to a terminal device, the DCI being used by the terminal device to determine uplink multiple access (see page 24, line 20-page 25, line 5, see also tables 1-5);
a first DCI format and a second DCI format of the DCI being different, and the first DCI format and the second DCI format of the DCI being used by the terminal device to determine that an uplink multiple access manner (see page 24, line 20-page 25, line 5, see also tables 1-5). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the determining of the uplink transmission scheme is determined based on the format of the DCI, wherein the particular DCI format are mapped to each transmission scheme as described by Imamura. 
The motivation for doing so would be to allow signaling the particular uplink transmission scheme dynamically. 
Claim 8 fails to disclose but Gao discloses wherein the first DCI format and the second DCI format corresponds to different control information lengths, which comprises: a total number of bits of control information in the first DCI format is different from a total number of bits of control information in second DCI (see par. 0005, discloses two formats of the DCI with two different lengths);
determining, by the terminal device, through blind detection, that the DCI format of the DCI is the first DCI format or the second DCI format with a control information length different from a control information length of the first DCI format (see par. 0005, discloses based on the length of 30 bits, determining the format of the DCI to be format 1A).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining the type of DCI based on length of the DCI as described by Gao. 
The motivation for doing so would be to do allow detecting the format of the DCI quickly. 

Regarding claims 2, 36, the combination of USP 856 and Imamura discloses the method, wherein determining, by the terminal device, that the uplink multiple access manner for the terminal device is one of DFT-S- OFDM and CP-OFDM according to the DCI format of the DCI being the first DCI format or the second DCI format comprises: determining, by the terminal device, that the uplink multiple access manner for the terminal device is one of DFT-S-OFDM and CP-OFDM, according to the the DCI format of the DCI being the first DCI format or the second DCI format and correspondences between the first DCI format and an uplink multiple access manner and between the second DCI format and an uplink multiple access manner (see Imamura at page 24, line 20-page 25, line 5, see also tables 1-5, discloses tables displaying correspondence).  

Claims 18, 34, 52, 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,153,856 in view of Imamura et al. (WO 2010/018854 A1), Gao and Xiong et al. (WO 2016/171765 A1).  

Regarding claims 18, 34, 52, 68, Claim 8 of USP 856 fails to disclose but Xiong discloses the method wherein the uplink data channel structure further comprises a transmission manner for the uplink data in the uplink data channel (see prior to par. 0053, the heading describes that that the transmission scheme described in par. 0053-0055 is in uplink directed, i.e. uplink data channel).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the uplink data channel structure further comprises a transmission manner for the uplink data in the uplink data channel as described by Xiong. 
The motivation for doing so would be to allow adapting uplink communication using various different waveforms based on UE capability and requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 15, 16, 18, 19, 34-36, 49, 50, 52, 53, 68 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (WO 2016/171765 A1, previously cited) in view of Imamura et al. (WO 2010/018854 A1, previously cited), Gao et al. (US 2013/0223378 A1) and Stern-Berkowitz et al. (US 2019/0068334 A1). 

Regarding claims 1, 35, Xiong discloses a method for transmission of uplink data, comprising: 
receiving, by a terminal device, Downlink Control Information (DCI) sent by a network device (par. 0060, discloses a DCI from base station to UE); 
determining, by the terminal device, that an uplink multiple access manner for the terminal device is one of Discrete Fourier Transformation Spread Orthogonal Frequency Division Multiplexing (DFT-S-OFDM) and Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see par. 0061-0062, discloses a DCI for allocation of SC-FDMA or OFDMA, additionally note that SC-FDMA includes performing DFT and therefore is equivalent to DFT-S-OFDM); and 
transmitting, by the terminal device, uplink data according to the uplink multiple access manner DFT-S-OFDM or CP-OFDM (see par. 0061-0062), comprises: 
responsive to determining that the uplink multiple access manner is DFT-S-OFDM determining, by the terminal device, a target uplink data channel structure according to the uplink multiple access manner DFT-S-OFDM and correspondences between uplink multiple access manners and uplink data channel structures (see par. 0061, particularly discloses resource region for OFDMA and SC-S-OFDMA), performing, by the terminal device, a discrete Fourier transformation (DFT) on the uplink data (see par. 0054-055, fig. 10), and transmitting, according to the target uplink data channel structure and in an uplink data channel, the uplink data on which the DFT has been performed (see fig. 10, par. 0054-0055, 0061); or 
responsive to determining that the uplink multiple access manner is CP-OFDM, determining, by the terminal device, a target uplink data channel structure according to the uplink multiple access manner CP-OFDM and correspondences between uplink multiple access manners and uplink data channel structures (see par. 0061, discloses performing CP-OFDM based on determination), forbidding, by the terminal device, performing a discrete Fourier Transformation (DFT) on the uplink data, and transmitting according to the target uplink data channel structure and in an uplink data channel, the uplink data on which no DFT has been performed (see par. 0054, discloses that DFT including IDFT are not required for OFDMA); 
wherein the uplink data channel structure comprises: a DMRS sequence for the uplink data channel (see fig. 4, par. 0041, 0045, discloses including DMRS in uplink data channel), a time-domain resource occupied by the uplink data channel, or a frequency-domain resource occupied by the uplink data channel (see fig. 11, discloses resource region for OFDMA and SC-FDMA, the allocation is both in time and frequency resource, see par. 0016).
Xiong fails to disclose but Imamura discloses wherein determining the uplink multiple access manner for the terminal device is according to the DCI format of the DCI being the first DCI format or the second DCI format (see page 24, line 20-page 25, line 5, see also tables 1-5); and 
wherein a DCI format of the DCI is a first DCI format or a second DCI format different from the first DCI format (see table 1-1 to table 1-4, discloses different DCI formats). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the determining of the uplink transmission scheme is determined based on the format of the DCI, wherein the particular DCI format are mapped to each transmission scheme as described by Imamura. 
The motivation for doing so would be to allow signaling the particular uplink transmission scheme dynamically. 
Xiong fails to disclose but Gao discloses wherein the first DCI format and the second DCI format corresponds to different control information lengths, which comprises: a total number of bits of control information in the first DCI format is different from a total number of bits of control information in second DCI (see par. 0005, discloses two formats of the DCI with two different lengths);
determining, by the terminal device, through blind detection, that the DCI format of the DCI is the first DCI format or the second DCI format with a control information length different from a control information length of the first DCI format (see par. 0005, discloses based on the length of 30 bits, determining the format of the DCI to be format 1A).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining the type of DCI based on length of the DCI as described by Gao. 
The motivation for doing so would be to do allow detecting the format of the DCI quickly. 
Xiong fails to disclose but Stern-Berkowitz discloses wherein the uplink data channel structure comprises a resource location of DMRS for the uplink data channel (see par. 0164).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include channel structure including a resource location of DMRS for uplink data channel as described by Stern-Berkowitz. 
The motivation for doing so would be to allow  indicating the location of DMRS to allow decoding of the reference signal easily. 
  
Regarding claim 19, 53, As best understood, Xiong discloses a method for transmission of uplink data, comprising: 
sending, by a network device, Downlink Control Information (DCI) to a terminal device (par. 0060, discloses a DCI from base station to UE), the DCI being used by the terminal device to determine that an uplink multiple access manner for the terminal device is one of Discrete Fourier Transformation Spread Orthogonal Frequency Division Multiplexing (DFT-S-OFDM) and Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see par. 0061-0062, discloses a DCI for allocation of SC-FDMA or OFDMA, additionally note that SC-FDMA includes performing DFT and therefore is equivalent to DFT-S-OFDM); and 
receiving, by the network device, uplink data transmitted by the terminal device according to the uplink multiple access manner DFT-S-OFDM or CP-OFDM (see par. 0061-0062), comprises: 
responsive to determining by the terminal device that the uplink multiple access manner is DFT-S-OFDM, receiving, by the network device, the uplink data on which a discrete Fourier transformation (DFT) has been performed and which is  transmitted by the terminal device according to a target uplink data channel structure and in an uplink data channel , the target uplink data channel structure being determined by the terminal device according to the uplink multiple access manner DFT-S-OFDM and correspondences between uplink multiple access manners and uplink data channel structures (see par. 0061, particularly discloses resource region for OFDMA and SC-S-OFDMA), or 
responsive to determining by the terminal device that the uplink multiple access manner is CP-OFDM, receiving, by the network device, the uplink data on which no Discrete Fourier Transformation (DFT) has been performed and which is transmitted by the terminal device according to a target uplink data channel structure and in an uplink data channel (see par. 0061, discloses performing CP-OFDM based on determination), the target uplink data channel structure being determined by the terminal device according to the uplink multiple access manner CP-OFDM and correspondences between uplink multiple access manner and uplink data channel structures (see par. 0054, discloses that DFT including IDFT are not required for OFDMA),
wherein the uplink data channel structure comprises: a DMRS sequence for the uplink data channel (see fig. 4, par. 0041, 0045, discloses including DMRS in uplink data channel), a time-domain resource occupied by the uplink data channel, or a frequency-domain resource occupied by the uplink data channel (see fig. 11, discloses resource region for OFDMA and SC-FDMA, the allocation is both in time and frequency resource, see par. 0016).  
Xiong fails to disclose but Imamura discloses wherein the first DCI format or the second DCI format is being used by the terminal device to determine that an uplink multiple access manner (see page 24, line 20-page 25, line 5, see also tables 1-5); and 
wherein a DCI format of the DCI is a first DCI format or a second DCI format different from the first DCI format (see table 1-1 to table 1-4, discloses different DCI formats).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the determining of the uplink transmission scheme is determined based on the format of the DCI, wherein the particular DCI format are mapped to each transmission scheme as described by Imamura. 
The motivation for doing so would be to allow signaling the particular uplink transmission scheme dynamically. 
Xiong fails to disclose but Gao discloses wherein the first DCI format and the second DCI format corresponds to different control information lengths, which comprises: a total number of bits of control information in the first DCI format is different from a total number of bits of control information in second DCI (see par. 0005, discloses two formats of the DCI with two different lengths);
determining, by the terminal device, through blind detection, that the DCI format of the DCI is the first DCI format or the second DCI format with a control information length different from a control information length of the first DCI format (see par. 0005, discloses based on the length of 30 bits, determining the format of the DCI to be format 1A).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining the type of DCI based on length of the DCI as described by Gao. 
The motivation for doing so would be to do allow detecting the format of the DCI quickly. 
Xiong fails to disclose but Stern-Berkowitz discloses wherein the uplink data channel structure comprises a resource location of DMRS for the uplink data channel (see par. 0164).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include channel structure including a resource location of DMRS for uplink data channel as described by Stern-Berkowitz. 
The motivation for doing so would be to allow  indicating the location of DMRS to allow decoding of the reference signal easily. 

Regarding claim 2, 36, the combination of Xiong and Imamura discloses the method, wherein determining, by the terminal device, that the uplink multiple access manner for the terminal device is one of DFT-S- OFDM and CP-OFDM according to the DCI format of the DCI being the first DCI format or the second DCI format comprises: determining, by the terminal device, that the uplink multiple access manner for the terminal device is one of DFT-S-OFDM and CP-OFDM, according to the DCI format of the DCI being the first DCI format or the second DCI format and correspondences between the first DCI format and an uplink multiple access manner and between the second DCI format and an uplink multiple access manner (see Imamura at page 24, line 20-page 25, line 5, see also tables 1-5, discloses tables displaying correspondence).  

Regarding claims 18, 34, 52, 68, Xiong discloses the method wherein the uplink data channel structure further comprises a transmission manner for the uplink data in the uplink data channel (see prior to par. 0053, the heading describes that that the transmission scheme described in par. 0053-0055 is in uplink directed, i.e. uplink data channel).

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
With respect to the double patenting claim, the amendment do not overcome the rejection of claims. Specifically, the reference patent discloses utilizing the three parameters in any combination. As such, amending to recite all three elements do not overcome the reference patent. 
With respect to claim 1, Applicant first argument is moot as a newly cited reference addresses applicant’s concern. 
With respect to second argument, Applicant argues that there is no motivation or inspiration for modifying Xiong and Imamura by using Gao because they use different system. Examiner respectfully disagrees. Because the modification is performed in Xiong which utilizes both transmission formats, Gao is not bodily incorporated, but the teachings are borrowed to improve the system of Xiong. In other words, given there were different ways of determining the uplink access manner, and using the DCI format to signal was known, would it be obvious to recognize the format of the DCI using the size of the DCI format given the unique size for each of DCI formats. The answer to that is given by Gao, which explicitly discloses this feature. 
Applicant third argument is that there is an explicit correlation between the total number of bits of DCI format and determining uplink access matter that is not taught by the references. The correlation as discussed above is obvious because one reference discloses recognizing the particular DCI format using blind detection, and other reference discloses using DCI format to signal particular uplink access manner. An ordinary skill in the art would have combined the references to reach at the claimed invention for reasons stated in the office action. 
Applicant additionally argues that both in Xiong and Imamura, the DCI is required to be parsed to determine the uplink access manner. Examiner respectfully notes this argument is not persuasive. Referring to figure 4, S404-S406 explicitly discloses selecting an uplink modulation scheme based on format of DCI. Similarly see claim 24  disclosing same feature. As such, these arguments are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2019/0141696 A1) – discloses including the location of a symbol where a  DM-RS is transmitted. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466